ACCEPTED
                                                                                                06-15-00124-CR
                                                                                     SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                           10/8/2015 4:13:01 PM
                                                                                               DEBBIE AUTREY
                                                                                                         CLERK

                              CAUSE NO. 06-15-00124-CR

LARRY JOE JONES                             §         IN THE SIXTH         FILED IN
                                            §                       6th COURT OF APPEALS
                                                                      TEXARKANA, TEXAS
       V.                                   §         COURT OF APPEALS
                                                                    10/8/2015 4:13:01 PM
                                            §
                                                                        DEBBIE AUTREY
STATE OF TEXAS                              §         OF THE STATE OF TEXAS Clerk

    MOTION TO EXTEND DEADLINE FOR FILING APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Larry Joe Jones, the Appellant, in the above styled and numbered

cause, and files this motion for an extension to November 9, 2015, to file the appellate

brief. In support of this motion, appellant shows the following:



                                                I.

      The appellant was tried for the offense of Evading Arrest, in Brazos County, Texas,

under Cause Number 14-02769-CRF-85. At the conclusion of the trial, the jury found the

appellant guilty, and he was sentenced to seventy-five years in the Texas Department of

Criminal Justice on May 5, 2015. A timely notice of appeal was filed in this case. The

appellant's brief is due October 8, 2015.

                                                II.

      The reason for the extension of the deadline to file the appellant’s brief is based on

the following:

      Appellant's counsel is reviewing the records regarding this appeal and requires

more time to fully brief the matters regarding this cause. Appellant's counsel has recently
moved from central Texas to the Dallas/Fort Worth metroplex, which has necessitated

many days of travel to resolve what are now out of county cases. Counsel requires some

more time to complete a thorough review and briefing of the issues in this case.

      For these reasons, counsel moves that the deadline for the brief be extended until

November 9, 2015.




                                             RESPECTFULLY SUBMITTED,




                                             /s/ David W. Crawford
                                             David W. Crawford
                                             State Bar No. 24031601
                                             Crawford and Cruz PLLC
                                             P.O. Box 1510
                                             Austin, Texas 77806
                                             Telephone (979) 575-9871
                                             Telefacsimile (512) 237-7792
                                             Email: dcrawford@crawfordcruz.com
                                             Attorney for Appellant
                             CERTIFICATE OF SERVICE



      I hereby certify that a true and correct copy of the above and foregoing instrument

has been furnished to the Attorney for the State presently assigned to this case, via fax.

      Date: October 8, 2015



                                              /s/ David W. Crawford
                                              Attorney for Appellant
                              CAUSE NO. 06-15-00124-CR

LARRY JOE JONES                           §      IN THE SIXTH
                                          §
       V.                                 §      COURT OF APPEALS
                                          §
STATE OF TEXAS                            §      OF THE STATE OF TEXAS


                                         ORDER



      On this day of ______________, 201___, came to be heard Appellant’s Motion for

Extension of Time to File Appellant’s Brief, and it appears to the court that this motion

should be:

      _________                    GRANTED

      _________                    DENIED



IT IS THEREFORE ORDERED that the time for filing the appellant’s brief in Cause No.

03-14-00334-CR ____________ be extended to _______________, 201__.




      SIGNED and ENTERED this __ day of ____________, 201__.



                                        __________________________

                                        JUDGE PRESIDING